Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 6/13/22 are acknowledged; claims 1, 3-13, 15-18, and 22-23 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-9, 16, 18 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peace, et al. (US 20180141625; Priority Date May 13, 2015).
CLAIM 1:  Bowie discloses an unmanned offshore wellhead platform for use in the oil and gas industry (paragraphs 0041; Examiner’s note – the preamble is a mere statement of purpose or use, and not a structural limitation.  The preamble is not necessary to breathe life into the claims, the claim limitation establish the required structure.  Further, terms such as “unmanned” fail to offer any guidance as to what structure is being claimed).  The platform comprises riser hang-off equipment for connection to at least one riser (511)) for flow of hydrocarbon fluids from at least one well (see paragraphs 0060, 0069 describing hang off procedure); and process equipment for processing the hydrocarbon fluids to produce processed or part processed hydrocarbon fluids for storage and/or transport to another installation (paragraph 0062), wherein all of the process equipment is on a single process deck (301) of the platform (paragraph 0062).  The single process deck is the main deck of the platform and there are no other decks for equipment relating to the processing or handling of hydrocarbon fluids (see Fig. 3, paragraph 0062).
CLAIM 3:  There are no other decks aside from more decks provided for the purpose of facilitating weather protection, materials handling and/or access to the single process deck (see Fig. 3 showing only one deck) (Examiner’s note – this claim does not positively claim weather protection, material handling, and/or access; it merely negatively claims any other type of deck).
CLAIM 4:  The processing equipment includes equipment for processing or part processing the hydrocarbon fluids (paragraph 0062).
CLAIM 5:  Ancillary equipment required for operation of the wellhead platform is located on the single process deck along with the process equipment (see paragraph 0062 discussing maintenance and repair equipment).
CLAIM 6:  The ancillary equipment comprises an electrical cabinet holding an electrical control system for the wellhead platform (see paragraph 0054 discussing “power and control”).
CLAIM 7:  The single process deck is arranged to allow personnel to access the process equipment for maintenance purposes via a walkway for enabling personnel to access the process equipment, wherein the walkway also forms an evacuation route for personnel to leave the platform single process deck in the event of an emergency such as a fire (see Fig. 3; paragraph 0062 discussing maintenance; paragraph 0042 discussing safety; paragraph 0086 discussing escape routes for unit 600 which is a consistent embodiment).
CLAIM 8:  The single process deck is arranged with the riser hang-off equipment at the centre (see Fig. 3).
CLAIM 9:  The processing equipment is located at an outer part of the single process deck in one or more locations spaced apart from the centre of the deck (see Fig. 3 showing space only available not in the center).
CLAIM 16:  An access level is beneath the single process deck allowing for access for maintenance (see Fig. 3, 6).
CLAIM 18:  Peace discloses equipment and piping associated with the oil and gas installation(paragraph 0062); a hydrocarbon inventory including hydrocarbons in the equipment and piping (paragraph 0062 discussing processing hydrocarbon, thus creating an inventory); and no mechanism for emergency depressurisation of a hydrocarbon inventory of the platform in the event of a fire (throughout, no discussion of such mechanism); wherein the size of the platform is restricted such that evacuation of personnel can be achieved prior to escalation of a fire due to the lack of depressurization (see paragraph 0042); and the platform is arranged to permit a fire to escalate by combustion of the hydrocarbon inventory after evacuation of the personnel (this is inherent to hydrocarbons and fire).
CLAIM 21:  The unmanned platform has no provision of facilities for personnel to stay on the platform (throughout, no discussion and “unmanned” operation).
CLAIM 22:  At least one of a gangway or a bridge for connecting the platform to at least one of a vessel (paragraph 0049, “access and egress… by boat…”).
CLAIM 23:  The platform includes passive fire protection for at least some of the equipment on the platform (see Fig. 3; also pumping equipment to move processed hydrocarbons (a fire risk) off the platform in paragraph 0064).  The platform is arranged to have an evacuation time of at most 15 minutes or less using one or more evacuation route(s) via the gangway or bridge allowing personnel to escape to a vessel or to another platform (see paragraphs 0062, 0049, 0086; 15 minutes is a functional limitation that does not limit the structure of the platform).  The passive fire protection is installed on at least one of the equipment or piping in order to prevent escalation of the fire that would create a risk to personnel on the evacuation route(s) during a determined maximum evacuation time (hydrocarbon off the platform is minimal fire risk to personal on the platform).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peace in view of Inbona (US 20150316174).
CLAIM 10:  Peace discloses the elements of claim 1 as discussed above.
Peace fails to disclose the single process deck includes one or more materials handling device(s) for movement of materials about the plane of the single process deck.
Inbona discloses a vessel.
Inbona discloses using material handling devices (cranes 21, 23) on the main deck to handle materials.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the platform of Peace to have the cranes of Inbona as described in the claim as a combination of known prior art elements in which the cranes would be used to move elements at sea in the combination as they do in Inbona thus giving one of ordinary skill in the art reason to expect predictable results.
CLAIM 11:  Peace discloses the elements of claim 1 as discussed above.
Peace fails to disclose a weather deck for shielding the single process deck from the weather.
Inbona discloses a weather deck 12 on the vessel.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the platform of Peace to have the weather deck of Inbona as described in the claim as a combination of known prior art elements in which the weather deck would function to provide protection from the elements and additional work space in the combination as it does in Inbona thus giving one of ordinary skill in the art reason to expect predictable results.
CLAIM 12:  The weather deck of Inbona supports a crane (20) for lifting heavy items to and from the main deck.
CLAIM 13:  The weather deck and the main deck of Inbona are arranged such that there is access to certain equipment on the single process deck from above (via moonpools).
CLAIM 15:  Inbona discloses a first crane (21) on the single process deck for moving equipment in the plane of the single process deck; a second crane (20) on the weather deck (12) for lifting equipment vertically from the single process deck; and a laydown area on the single process deck that is accessible to both the first crane and the second crane (via moonpools).
CLAIM 17:  Peace discloses a single process deck holding all the process equipment on the platform and an access deck located below the single process deck, and no further decks or floor levels (see above).
Inbona discloses a weather deck located above the single process deck (see above).
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to disclose “the single process deck is the main deck of the platform and there are no other decks for equipment relating to the processing or handling of hydrocarbon fluids.”  Peace discloses “The equipment for processing hydrocarbons which may be mounted on the deck structure 301 may comprise equipment which is specified and configured for unmanned operations,” (paragraph 0062).  The deck structure 301 is shown in Figure 3.  There is no other deck structure shown in the Figure.  The written description refers to a singular “deck structure”, not “decks” or “structures”.  There is no support in the prior art for multiple decks.  Applicant points to hull structure 501 in Figure 5.  This is an alternative embodiment and there is no support for the notion that the deck 301 is the same deck structure 507 as argued by Applicant.  Moreover, even if Applicant’s interpretation of the deck structures is correct, they have not shown that there is additional processing equipment on the second deck.  The claim language allows for other decks that have no processing equipment.  An additional deck such as an upper deck for helicopter access would still leave the main deck as the only deck with processing equipment on it.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679